The Federal Concrete Co., Inc., manufactured materials for silos. The Forrest S. Hart & Son corporation was a subsidiary selling corporation, whose voting stock was all owned by the parent corporation. The claimant was a traveling salesman under a contract of employment between himself and the subsidiary corporation. While driving an automobile in his employment as a salesman he sustained injuries which caused his death, for which an award for death benefits has been made against both corporations. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.